                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

MAGGIE TSAVARIS,                             )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       CASE NO. CV418-125
                                             )
SAVANNAH LAW SCHOOL, LLC, a                  )
Georgia Limited Liability Company;           )
JOHN MARSHALL LAW SCHOOL,                    )
LLC, a Delaware Limited Liability            )
Company; JOHN MARSHALL LAW                   )
SCHOOL, a Georgia Corporation;               )
JMLS 1422, LLC, a Delaware Limited           )
Liability Company; MICHAEL C.                )
MARKOVITZ, Individually; and                 )
MALCOLM MORRIS, Individually,                )
                                             )
       Defendants.                           )


                                            ORDER



       The Court is in receipt of Defendants’ Motion to File Exhibit Under Seal, in which they

request to file Exhibit No. 2 to their Response to Plaintiff’s Motion to Quash under seal pursuant

to S.D. Ga. L.R. 79.7 and the consent protective order entered in this case. See Doc. No. 25. Upon

review of Defendants’ Motion, it is GRANTED.

             UG day of May, 2019.
       This ____



                                                     ______________________________
                                                      ___________
                                                               _ ______________
                                                                             _ ___
                                                     CHRISTOPHER
                                                      HRISTTOPPHER L. RAY
                                                     UNITED STATES MAGISTRATE JUDGE
                                                     SOUTHERN DISTRICT OF GEORGIA



                                                 1
